FILED VIA EDGAR January 12, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: WilliamsburgInvestment Trust File No. 033-25301 Ladies and Gentlemen: On behalf ofWilliamsburg Investment Trust (the “Trust”) and pursuant to Rule 497(c) under the Securities Act of 1933, as amended (the “Securities Act”), the purpose of this filing is to submit an exhibit containing interactive data format risk/return summary information using the eXtensible Business Reporting Language (XBRL).The interactive data file included as an exhibit to this filing relates to the definitive Prospectus and Statement of Additional Information for the FBPEquity & Dividend Plus Fund and FBP Appreciation & Income Opportunities Fund, two series of the Trust, as filed with the Securities and Exchange Commission pursuant to Rule 497(c) under the Securities Act on December 30, 2011.The Prospectus and Statement of Additional Information are incorporated by reference into this Rule 497 filing. Please contact the undersigned at (513) 587-3418 if you have any questions. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Vice President
